440 F.2d 1064
Veronica FOLDI, wife of and George Foldi, Plaintiffs-Appellants,v.ARGONAUT INSURANCE COMPANY, Defendant-Appellee.No. 31021 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprisesv.Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970).
United States Court of Appeals, Fifth Circuit.
April 1, 1971, Rehearing Denied April 22, 1971.

Ronald Tanet, of Silvers & Tanet, New Orleans, La., for appellants.
Henry B. Alsobrook, Jr., of Adams & Reese, New Orleans, La., for appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; Frederick J. R. Heebe, Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Fifth Circuit Rule 21.1  Also see Hyler v. Reynolds Metal Co., 434 F.2d 1064 (5th Cir. 1970).



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)